

114 S1561 IS: Captive Insurers Clarification Act
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1561IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Leahy (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify the definition of nonadmitted insurer under the Nonadmitted and Reinsurance Reform Act
			 of 2010, and for other purposes.
	
 1.Short titleThis Act may be cited as the Captive Insurers Clarification Act.
 2.Captive insurersSection 527 of the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. 8206) is amended— (1)by redesignating paragraphs (4) through (16) as paragraphs (5) through (17), respectively;
 (2)by inserting after paragraph (3) the following:  (4)Captive insurance companyThe term captive insurance company includes any insurance company—
 (A)that is wholly owned, directly or indirectly, by a single parent company, and whose primary purpose is to provide insurance to cover the risks of such single parent company or any affiliates of such single parent company;
 (B)that is wholly owned, directly or indirectly, by a group of companies, and whose primary purpose is to provide insurance to cover the risks of such group of companies or any affiliates of such group of companies; and
 (C)that is wholly owned, directly or indirectly, by an industry, trade, or service group or association, and whose primary purpose is to provide insurance to cover the risks to any member in such group or association or any affiliate of such member.; and
 (3)in paragraph (12)(B), as so redesignated— (A)by striking (B) does not include a risk retention group and inserting the following:
					
 (B)does not include— (i)a risk retention group;
 (B)by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (ii)a captive insurance company..